 1

 2

 3                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 4                                       AT SEATTLE

 5    ANTHONY WEBB,

 6                                  Plaintiff,             Case No. C18-0762-TSZ

 7           v.
                                                           ORDER DISMISSING CIVIL RIGHTS
 8    SUPERIOR COURT OF THE STATE OF                       ACTION
      WASHINGTON KING COUNTY, et al.,
 9
                                    Defendants.
10

11          The Court, having reviewed plaintiff’s complaint, his various amended and supplemental

12   complaints, the Report and Recommendation of the Honorable Mary Alice Theiler, United States

13   Magistrate Judge, any objections thereto, and the remaining record, hereby finds and ORDERS

14   as follows:

15          (1)     The Report and Recommendation is approved and adopted;

16          (2)     Plaintiff’s amended complaint (Dkt. 13) and this action are DISMISSED without

17   prejudice, under 28 U.S.C. § 1915(e)(2)(B), for failure to state a cognizable ground for relief; and

18          (3)     The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

19   Mary Alice Theiler.

20          DATED this 24th day of October, 2018.

21

22
                                                          A
                                                          Thomas S. Zilly
                                                          United States District Judge
23

     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 1
